El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
La parte apelada solicita de nosotros que desestimemos esta apelación por cuatro motivos: 1, porque la resolución que la motiva no es apelable; 2, porque no- se ha presentado la transcripción de la evidencia; 3, porque el alegato del apelante no cumple con las reglas 42 y 43 de este Tribunal Supremo; y 4, porque la apelación es frívola. El apelante se ha opuesto a esa petición.
Después de ser firme la sentencia que decretó el divorcio entre las partes de esta apelación, la Corte de Distrito de Arecibb declaró que el derecho de hogar seguro sobre cierta finca debe ser adjudicado a la esposa divorciada, resolución que es apelable de acuerdo con el No. 3 del artículo 295 del Código de Enjuiciamiento Civil porque resuelve una cuestión que no fue objeto de la sentencia de divorcio.
Para esta apelación nos ha sido presentada por el ape-lante una transcripción aprobada por el juez de la corte inferior de la que aparece que en la vista de la moción cuya resolución motiva este recurso fueron presentados como prueba dos documentos, uno la certificación del matrimonio de las partes y otro del nacimiento de un hijo de dichos es-posos. No puede, pues, sostenerse, como dice la apelada que no ha sido presentada la transcripción de la evidencia.
liemos examinado el alegato presentado por el apelante para sostener esta apelación y encontramos que cumple con las reglas 42 y 43 de este Tribunal Supremo pues con-*79tiene una relación fiel y concisa de la cansa para esta apela-ción, nna exposición separada de los errores en que funda su recurso y una argumentación de ellos.
Siendo uno de los motivos de error alegados por el apelante que el magistrado que concedió el derecho de hogar seguro a la esposa divorciada no tuvo ante su consideración prueba que le permitiera disponer de él según la equidad del caso, nos parece que no puede declararse que la apelación es frívola.

La moción de desestimación de esta apelación debe ser negada.